DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 18 March 2020. Claims 1-20 are pending. 

Priority
The claims for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged.

Information Disclosure Statement
The IDS received on 17 July 2020 has been considered. 
The IDS received on 28 October 2020 has been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "integrated safety control apparatus" and "control unit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-7, 11, 13, 17-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the term "an integrated safety control apparatus" appears twice in the claim, which creates ambiguity as to whether or not there is more than one integrated safety control apparatus in the claimed invention. 
Further as to claim 1, the term "the SIPV system" lacks antecedent basis. It is unclear which element of the claim the term refers to. 
Further as to claim 1, it is unclear which of the SIPV apparatus components perform the transmit step and the receive step. 
Further as to claim 1, it is presumed that the terms "a SIPV" and "the SIPV" refer to the electric vehicle and not to the SIPV apparatus of the claim preamble. 
As to claim 6, it is unclear which element of claim 1 the term "the safety control system" refers to. 
As to claim 7, it is unclear whether the term "a sensor suite" refers to the term "a plurality of sensors" recited by claim 1. 
As to claim 11, there is no proper antecedent for the term "the helmet" in preceding claims 8 or 1. 
As to claim 13, the preamble of the claim recites "a shared ride method" but the claim does not recite any method steps and the recited limitations appears to be directed to a system or apparatus. 
Further as to claim 13, there is no proper antecedent for the term "a SIPV". 
As to claim 17, there is no proper antecedent for the term "the SIPV physical control suite". 
As to claim 18, there is no proper antecedent for the term "the SIPV network". 
As to claim 20, the claim recites both a "next user" and a "subsequent user". It is unclear whether or not these must be different users or may be the same user. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0136875 A1 (Logan et al., hereinafter "Logan"). 

As to claim 1, Logan discloses a safety integrated electrically powered vehicle (SIPV) apparatus comprising: 
	an electric vehicle (para [0065]) further comprising 
	at least an integrated safety control apparatus wherein the integrated safety control apparatus polls a plurality of sensors to detect current SIPV data related to safe use (para [0022] - "The [Programmable System-on-Chip] PSoC chip includes [Bluetooth Low Energy] BLE circuitry and the complete BLE stack, and could be coded with a Bluetooth profile to respond to requests from the ATV electronics with the sensor data that provides the indication of whether the helmet is on the users head", para [0042] - "Sensors on the vehicle could include a GPS sensor (item 31), accelerometer (item 32), an RPM sensor (item 33), a throttle position sensor (item 34), and a wheel speed sensor (item 35)"); 
	a communication link to an integrated safety control apparatus (para [0021] - "These sensors are connected to a processor and radio that communicate data wirelessly using the Bluetooth or Bluetooth Low Energy wireless protocol to electronics mounted on the ATV or to a smartphone") to 
	transmit a plurality of data representative of the current use of a SIPV (para [0021] - "The invention utilizes sensors within the helmet, to determine whether or not safety gear is being worn", para [0070] - "various patterns of accelerometer readings could be compared to patterns of unsafe operation and also used to disable or limit functionality of a vehicle"); and 
	receive from the SIPV system at least an instruction received from the integrated safety control apparatus via the communication link to direct a plurality of control units on the SIPV to modify current operation parameters to bring the SIPV back to a safe use (para [0067] - "In addition to disabling the vehicle due to absence of safety gear, the vehicle could also be disabled due to certain location based or ride characteristic based specifications", para [0070]).

As to claim 2, Logan discloses the SIPV apparatus of claim 1 and further discloses wherein the SIPV further comprising receipt of an instruction from the integrated safety control apparatus on the SIPV to push an alert to a user of an unsafe use parameter (para [0032] - "When the operation of the vehicle is limited, perhaps for unsafe operation, the PSoC would send an audio message to the speaker informing the user why the vehicle's operation is limited").

As to claim 3, Logan discloses the SIPV apparatus of claim 1 and further discloses the apparatus further comprising receipt of an instruction from the integrated safety control apparatus to a braking control unit on the SIPV to activate a brake on the SIPV in response to an unsafe use parameter (para [0058] - "the brakes on the recreational vehicle could be partially engaged to limit the speed of the vehicle. [...] These techniques could also be used on motorized vehicles").

As to claim 4, Logan discloses the SIPV apparatus of claim 1 and further discloses the apparatus further comprising receipt of an instruction from the integrated safety control apparatus to a drive apparatus on the SIPV to change a drive apparatus speed parameter on the SIPV in response to an unsafe use parameter (para [0070] - "To determine if a vehicle is operated in an unsafe fashion, an accelerometer in the helmet is monitored to determine the amount of motion that helmet is seeing. If he variances from the x, y, or z readings exceed a predetermined level, the vehicle is determined to be operated in an unsafe manner, and the vehicle is disabled or its functionality may be limited. [...] Excessive speed could also be monitored").

As to claim 5, Logan discloses the SIPV apparatus of claim 1 and further discloses the apparatus further comprising receipt of an instruction from the integrated safety control apparatus to a power control unit on the SIPV power source to change a power parameter on the SIPV in response to an unsafe use parameter (para [0065] - "disable the vehicle by limiting the voltage to the electric motor").

As to claim 6, Logan discloses the SIPV apparatus of claim 1 and further discloses the apparatus further comprising receipt of an instruction from the safety control system to activate a camera on the SIPV to record the surroundings of the SIPV and transmit further data to the safety control system via the communication link (para [0071] - "infra-red sensors could be used to determine how close obstacles such as trees or rocks are on the trail, and set the vehicle performance based on the narrowness of the trail").

As to claim 7, Logan discloses the SIPV apparatus of claim 1 and further discloses the apparatus further comprising a sensor suite that polls the plurality of sensor measured data parameters of the SIPV as selected from a group of SIPV tire pressure, SIPV seat occupancy, SIPV helmet worn, SIPV helmet missing, SIPV speedometer readings, SIPV accelerometer readings, SIPV GPS location, SIPV camera image capture, SIPV video streamed, SIPV bump detection, SIPV pitch/roll/yaw orientation, SIPV current battery status, SIPV drive apparatus status, SIPV rental status (para [0042]).

As to claim 13, Logan discloses a shared ride method comprising: 
	a SIPV having a rider authentication apparatus (para [0036] - "the user's cell phone could be paired with the vehicle to prevent theft"); 
	the rider authentication apparatus received by a mobile device (para [0036]); 
	the mobile device authenticates a transaction allowing a rental of the SIPV (para [0061] - "each user of the vehicle could have a profile corresponding to their phone and/or safety device [...] For example, a scooter rental company could utilize this to customize functionality across its vehicle fleet"); 
	the SIPV having a safety device on the SIPV requested for rental deployed (para [0021], para [0022]); and 
	the safety device requiring a user to use the safety device before allowing movement of the SIPV (para [0067], para [0070]).

As to claim 14, Logan discloses the shared ride method of claim 13 and further disclosees the method further comprising a sensor linking the safety device reporting the usage status of the safety device to the SIPV (para [0021]).

As to claim 15, Logan discloses the shared ride method of claim 13 and further discloses the method further comprising a SIPV controller measuring safe usage parameters by polling a sensor suite on the SIPV and monitoring the set of data received by the sensor suite (para [0022], para [0042]).

As to claim 16, Logan discloses the shared ride method of claim 13 and further discloses the method further comprising a SIPV controller linking a SIPV network to report a set of ride data parameters regarding safe use of the SIPV (para [0021] - "the communications link could include a 3G or 4G mobile communications link to a central monitoring location where the helmet data interpreted to see if the vehicle should be disabled or its operation limited").

As to claim 17, Logan discloses the shared ride method of claim 15, and further discloses the method further comprising the SIPV safety controller directing the SIPV physical control suite to physically control the SIPV in response to an unsafe condition (para [0058]).

As to claim 18, Logan discloses the shared ride method of claim 13 and further discloses the method further comprising transmitting SIPV power source charge status to the SIPV network for initiating a maintenance call (para [0082] - "One embodiment of the system could supply the system with the fuel level. If low, the vehicle could not travel so far as to not get back. Or a warning could be communicated to the user via cellphone").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of US 10,499,699 B2 (Chen). 

As to claim 8, Logan discloses the SIPV apparatus of claim 1. 
	Chen teaches the limitations not expressly further disclosed by Logan, namely: 
	the apparatus further comprising a removable safety device for a user mounted on the SIPV (col 6 ln 37-39 - "an electronic frame lock and an intelligent safety helmet which are used cooperatively on a shared bicycle").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Logan and Chen because each relates to a vehicle having limited operability when the rider does not safely operate the vehicle. The combination would yield predictable results according to the teachings of Chen by reminding the rider to wear a helmet. 

As to claim 9, the combination of Logan and Chen teaches the SIPV apparatus of claim 8. 
	Chen further teaches the apparatus further comprising the removable safety device is dispensed from an electronically unlocked safety device dispenser (col 6 ln 37-39).

As to claim 10, the combination of Logan and Chen teaches the SIPV apparatus of claim 8. 
	Chen further teaches the apparatus further comprising the removable safety device is a helmet operably connected to the SIPV to report helmet status (col 6 ln 37-39, col 6 ln 51-53 - "the electronic frame lock and the intelligent safety helmet being both provided with a wireless communication module, i.e. a lock state information receiving and sending module").

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Chen and US 2015/0245621 A1 (Stewart). 

As to claim 11, the combination of Logan and Chen teaches the SIPV apparatus of claim 8. 
	Stewart teaches the limitations not expressly further taught by Logan and Chen, namely: 
	the apparatus further comprising the helmet that is sanitized by removal of a disposable liner in the helmet (para [0012] - "Embodiments of the headgear liner may be fitted within the internal cavity at least partially in contact with the interior liner. The headgear liner may draw moisture from the interior liner, reduce or cover odors", para [0014] - "the headgear liner may be impregnated with natural or synthetic compounds to enhance its properties. The natural or synthetic compounds may include [...] anti-bacterials", para [0018] - "The anti-bacterial may [be] impregnated into the liner in sufficient concentration to prevent bacterial growth on and/or in the liner for the typical service life of one of the liners. The liners, typically, have a service life which may be as long as the time between uses").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Logan and Stewart because each relates to headgear intended for use by more than one person. The combination would yield predictable results according to the teachings of Stewart by improving the acceptability of a shared helmet to subsequent wearers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of US 9,427,039 B2 (Eustace). 

As to claim 12, Logan discloses the SIPV apparatus of claim 1. 
	Logan further discloses the apparatus further comprising the SIPV is not powered for operation (para [0065]). 
	Eustace teaches the limitations not expressly further disclosed by Logan, namely: 
	the apparatus further comprising the SIPV is not powered for operation until a user is present on a seat of the SIPV as sensed by a seat sensor or a tire pressure sensor (col 9 ln 14-20 - "activity sensors 212 used to help determine a likelihood that the activity device 120 is engaged in a given activity (e.g., in an exemplary embodiment of a bicycle, that such bicycle is in use) may include [...] one or more weight sensors located within the seat to detect user torso placement", col 10 ln 57-61 - "once it is determined that a user is likely present and riding a bicycle, the activity device electronics module 124 would query the sensors 200 and/or 202 at the helmet electronics module 114 to determine whether the helmet is properly positioned and secured").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Logan and Eustace because each relates to systems for ensuring a helmet is worn by a bicycle rider. The combination would yield predictable results according to the teachings of Eustace by better distinguishing whether the helmet is worn only when the rider is sitting on the bicycle. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Stewart. 

As to claim 19, Logan discloses the shared ride method of claim 13. 
	Stewart teaches the limitations not expressly further taught by Logan, namely: 
	wherein the safety device deployed by the SIPV has a removable liner to allowing a subsequent user to remove a soiled liner and expose a new clean liner (para [0012], para [0014], para [0018]).
	See claim 11 for a statement of an obviousness rationale. 

As to claim 20, the combination of Logan and Stewart teaches the shared ride method of claim 19. 
	Stewart further teaches the method further comprises the new liner having a treated surface to create an antibacterial/antiviral barrier for the next user (para [0018]).

Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for ensuring a bicycle rider wears a helmet when riding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669